Exhibit 10.1

AMENDMENT NO. 4 TO THE CREDIT AGREEMENT

AMENDMENT NO. 4 TO THE CREDIT AGREEMENT (this “Amendment”), dated as of
April 27, 2012 among CATALENT PHARMA SOLUTIONS, INC., a Delaware corporation
(the “Borrower”), PTS INTERMEDIATE HOLDINGS LLC, a Delaware limited liability
company (“Holdings”), MORGAN STANLEY SENIOR FUNDING, INC., as Administrative
Agent (in such capacity, the “Administrative Agent”), Collateral Agent and Swing
Line Lender and each lender party hereto.

PRELIMINARY STATEMENTS:

(1) The Borrower, Holdings, Morgan Stanley Senior Funding, Inc., as
Administrative Agent, Collateral Agent and Swing Line Lender, Bank of America,
N.A., as L/C Issuer, the other lenders party thereto and the other agents party
thereto have entered into a Credit Agreement dated as of April 10, 2007 (as the
same may have been amended, supplemented or otherwise modified prior to the date
hereof, the “Credit Agreement”). Capitalized terms not otherwise defined in this
Amendment have the same meanings as specified in the Credit Agreement (as
amended by this Amendment).

(2) Section 2.19 of the Credit Agreement provides that Refinancing Term Loans
may be provided with the consent of only the Lenders agreeing to make such
Refinancing Term Loans.

(3) The Borrower has requested that the Refinancing Dollar Term-2 Lenders (as
defined in Exhibit A) provide to the Borrower the Refinancing Dollar Term-2
Loans (as defined in Exhibit A) pursuant to Section 2.19 of the Credit Agreement
on the Amendment No. 4 Effective Date (as defined below), in an aggregate
principal amount of up to $205,000,000 of the Refinancing Dollar Term-2 Loans
having identical terms with, and having the same rights and obligations under
the Credit Agreement as, the outstanding Dollar Term-2 Loans.

(4) The proceeds of the Refinancing Dollar Term-2 Loans will be used to
refinance in full the Non-Extended Dollar Term-1 Loans.

(5) Morgan Stanley Senior Funding, Inc. has agreed to act as the sole lead
arranger for the Refinancing Dollar Term-2 Loans. The Refinancing Dollar Term-2
Lenders have agreed to enter into this Amendment to establish the Refinancing
Dollar Term-2 Loans upon the terms and conditions set forth herein.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

SECTION 1. Amendments to Credit Agreement. The Credit Agreement is, effective as
of the Amendment No. 4 Effective Date (as hereinafter defined) and subject to
the satisfaction of the conditions precedent set forth in Section 2 hereof,
hereby amended as follows:

(a) The Credit Agreement is, effective as of the Amendment No. 4 Effective Date,
hereby amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the double-underlined
text (indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Exhibit A hereto.



--------------------------------------------------------------------------------

(b) Schedule 2.01(a)(i) and Schedule 2.01(a)(ii) to the Credit Agreement is each
hereby deleted in its entirety and replaced with Schedule 2.01(a)(i) and
Schedule 2.01(a)(ii), respectively, to this Amendment.

SECTION 2. Conditions of Effectiveness to Amendment No. 4. Section 1 of this
Amendment shall become effective on the date (the “Amendment No. 4 Effective
Date”) when, and only when, the following conditions shall have been satisfied:

(a) The Administrative Agent shall have received counterparts of this Amendment
executed by each Loan Party and each of the Refinancing Dollar Term-2 Lenders
or, as to any of the Refinancing Dollar Term-2 Lenders, written evidence
reasonably satisfactory to the Administrative Agent that such Lender has
executed this Amendment.

(b) The Administrative Agent shall have received evidence that all reasonable
fees and expenses of the Administrative Agent for which reasonably detailed
invoices have been presented (including the reasonable fees and expenses of
Shearman & Sterling LLP) shall have been paid.

(c) The Administrative Agent shall have received a certificate of the Borrower
dated as of the Amendment No. 4 Effective Date signed on behalf of the Borrower
by a Responsible Officer of the Borrower, certifying on behalf of the Borrower
that, (1) the representations and warranties of the Borrower contained in
Article V of the Credit Agreement and in any other Loan Document, are true and
correct in all material respects on and as of the Amendment No. 4 Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct in all
material respects as of such earlier date and (2) no Default or Event of Default
has occurred and is continuing, or would immediately result from the occurrence
of the Amendment No. 4 Effective Date.

(d) The Administrative Agent shall have received (1) certificates of incumbency
and certified copies of the resolutions of the Board of Directors of each Loan
Party approving this Amendment and the matters contemplated hereby and (2) the
certificate of incorporation or formation and the bylaws or limited liability
company agreement of each Loan Party or as to any such Loan Party, a certificate
that such constitutive documents of such Loan Party have not changed since
February 27, 2012.

(e) The Administrative Agent shall have received a favorable opinion of Simpson
Thacher & Bartlett LLP, New York counsel to the Borrower, in form and substance
reasonably satisfactory to the Administrative Agent.

(f) Each Lender shall have received, if requested at least two Business Days in
advance of the Amendment No. 4 Effective Date, a Note payable to the order of
such Lender duly executed by the Borrower in substantially the form of Exhibit
C-1 to the Credit Agreement.

(g) The Administrative Agent shall have received by wire transfer of immediately
available funds, for the ratable benefit of each Refinancing Dollar Term-2
Lender party hereto, an upfront fee in an amount equal to 1.0% of the aggregate
principal amount of Refinancing Dollar Term-2 Loans funded on the Amendment
No. 4 Effective Date (it being understood that such fee may take the form of
original issue discount on the aggregate principal amount of the Refinancing
Dollar Term-2 Loans funded on the Amendment No. 4 Effective Date).

 

2



--------------------------------------------------------------------------------

SECTION 3. Representations and Warranties. Each Loan Party represents and
warrants to the Agents and the Lenders that:

(a) Each Loan Party and each of its Subsidiaries (i) is a Person duly organized
or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization and (ii) has all requisite
power and authority to execute and deliver this Amendment and perform its
obligations under this Amendment and the Loan Documents to which it is a party.

(b) The execution and delivery by each Loan Party of this Amendment and the
performance under this Amendment and the Loan Documents to which such Person is
a party, are within such Loan Party’s corporate or other powers, have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (i) contravene the terms of any of such Person’s Organization
Documents, (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien under (other than as permitted by Section 7.01 of the
Credit Agreement), or require any payment to be made under (x) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (y) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (iii) violate any material
Law; except with respect to any conflict, breach or contravention or payment
(but not creation of Liens) referred to in clause (ii)(x), to the extent that
such conflict, breach, contravention or payment could not reasonably be expected
to have a Material Adverse Effect.

(c) No material approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Amendment.

(d) This Amendment has been duly executed and delivered by each Loan Party that
is party hereto. This Amendment constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party that is party
hereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity.

SECTION 4. Reference to and Effect on the Credit Agreement and the Loan
Documents. (a) On and after the effectiveness of this Amendment, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Credit Agreement, and each reference in the Notes
and each of the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended by this Amendment.

(b) The Credit Agreement, as specifically amended by this Amendment, is and
shall continue to be in full force and effect and is hereby in all respects
ratified and confirmed. Without limiting the generality of the foregoing, the
Collateral Documents and all of the Collateral described therein do and shall
continue to secure the payment of all Obligations of the Loan Parties under the
Loan Documents, in each case as amended by this Amendment.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

(d) Each Loan Party hereby (i) ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under each of the Loan
Documents to which it is a party, (ii) ratifies

 

3



--------------------------------------------------------------------------------

and reaffirms each grant of a lien on, or security interest in, its property
made pursuant to the Loan Documents (including, without limitation, the grant of
security made by such Loan Party pursuant to the Security Agreement) and
confirms that such liens and security interests continue to secure the
Obligations under the Loan Documents, subject to the terms thereof and (iii) in
the case of each Guarantor, ratifies and reaffirms its guaranty of the
Obligations pursuant to the Guaranty.

SECTION 5. Costs and Expenses. The Borrower agrees to pay all reasonable and
documented out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery and administration of this
Amendment and the other instruments and documents to be delivered hereunder
(including, without limitation, the reasonable fees and expenses of counsel for
the Administrative Agent) in accordance with the terms of Section 10.04 of the
Credit Agreement.

SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
or other electronic delivery (e.g., “pdf”) shall be effective as delivery of a
manually executed counterpart of this Amendment.

SECTION 7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

CATALENT PHARMA SOLUTIONS, INC. By:  

/s/ Matthew Walsh

Name:   Matthew Walsh Title:   Senior Vice President and Chief Financial Officer
PTS INTERMEDIATE HOLDINGS LLC By:  

/s/ Matthew Walsh

Name:   Matthew Walsh Title:   Chief Financial Officer and Treasurer CATALENT
USA WOODSTOCK, INC. By:  

/s/ Matthew Walsh

Name:   Matthew Walsh Title:   Senior Vice President and Chief Financial Officer
CATALENT USA PACKAGING, LLC By:  

/s/ Matthew Walsh

Name:   Matthew Walsh Title:   Senior Vice President and Chief Financial Officer
CATALENT PHARMA SOLUTIONS, LLC By:  

/s/ Matthew Walsh

Name:   Matthew Walsh Title:   Senior Vice President and Chief Financial Officer
R.P. SCHERER TECHNOLOGIES, LLC By:  

/s/ Matthew Walsh

Name:   Matthew Walsh Title:   Treasurer



--------------------------------------------------------------------------------

GLACIER CORPORATION By:  

/s/ Matthew Walsh

Name:   Matthew Walsh Title:   Treasurer

CATALENT US HOLDING I, LLC

by Catalent Pharma Solutions, Inc., its Sole Member

By:  

/s/ Samrat S. Kichi

Name:   Samrat S. Kichi Title:   Sr. VP, General Counsel and Secretary

CATALENT US HOLDING II, LLC

by Catalent Pharma Solutions, Inc., its Sole Member

By:  

/s/ Samrat S. Kichi

Name:   Samrat S. Kichi Title:   Sr. VP, General Counsel and Secretary CATALENT
CTS HOLDINGS, INC. By:  

/s/ Matthew Walsh

Name:   Matthew Walsh Title:   Chief Financial Officer CATALENT CTS INFORMATICS,
INC. By:  

/s/ Matthew Walsh

Name:   Matthew Walsh Title:   Chief Financial Officer CATALENT CTS INTERMEDIATE
HOLDINGS, INC. By:  

/s/ Matthew Walsh

Name:   Matthew Walsh Title:   Chief Financial Officer CATALENT CTS, INC. By:  

/s/ Matthew Walsh

Name:   Matthew Walsh Title:   Chief Financial Officer



--------------------------------------------------------------------------------

CATALENT CTS (KANSAS CITY), LLC By:  

/s/ Matthew Walsh

Name:   Matthew Walsh Title:   Chief Financial Officer



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent By:  

/s/ Stephen B. King

Name:   Stephen B. King Title:   Vice President



--------------------------------------------------------------------------------

Schedule 2.01(a)(i)

Extended Dollar Term-1 Loans: On file with the Administrative Agent



--------------------------------------------------------------------------------

Schedule 2.01(a)(ii)

Dollar Term-2 Loans: On file with the Administrative Agent



--------------------------------------------------------------------------------

Schedule 2.01

Refinancing Dollar Term-2 Loans: On file with the Administrative Agent



--------------------------------------------------------------------------------

Exhibit A

Amendments of the Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

ARTICLE I

Definitions and Accounting Terms

 

SECTION 1.01. Defined Terms    2 SECTION 1.02. Other Interpretive Provisions   
63 SECTION 1.03. Accounting Terms    63 SECTION 1.04. Rounding    64 SECTION
1.05. References to Agreements, Laws, Etc.    64 SECTION 1.06. Times of Day   
64 SECTION 1.07. Timing of Payment or Performance    64 SECTION 1.08. Currency
Equivalents Generally    64 ARTICLE II    The Commitments and Credit Extensions
   SECTION 2.01. The Loans    65 SECTION 2.02. Borrowings, Conversions and
Continuations of Loans    66 SECTION 2.03. Letters of Credit    69 SECTION 2.04.
Swing Line Loans    77 SECTION 2.05. Prepayments    79 SECTION 2.06. Termination
or Reduction of Commitments    85 SECTION 2.07. Repayment of Loans    86 SECTION
2.08. Interest    87 SECTION 2.09. Fees    87 SECTION 2.10. Computation of
Interest and Fees    88 SECTION 2.11. Evidence of Indebtedness    88 SECTION
2.12. Payments Generally    89 SECTION 2.13. Sharing of Payments    91 SECTION
2.14. Incremental Credit Extensions    92 SECTION 2.15. Conversion of Revolving
Credit Loans, etc.    94 SECTION 2.16. Extensions of Revolving Credit Loans and
Revolving Credit Commitments    94 SECTION 2.17. Conversion of Term Loans    97
SECTION 2.18. Extensions of Term Loans    97 SECTION 2.19. Refinancing Term
Loans    99 ARTICLE III    Taxes, Increased Costs Protection and Illegality   
SECTION 3.01. Taxes    101 SECTION 3.02. Illegality    103 SECTION 3.03.
Inability to Determine Rates    103

 

- 3 -



--------------------------------------------------------------------------------

SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans

   104

SECTION 3.05. Funding Losses

   105

SECTION 3.06. Matters Applicable to All Requests for Compensation

   106

SECTION 3.07. Replacement of Lenders under Certain Circumstances

   107

SECTION 3.08. Survival

   108 ARTICLE IV    Conditions Precedent to Credit Extensions    SECTION 4.01.
Conditions of Initial Credit Extension    108

SECTION 4.02. Conditions to All Credit Extensions

   110 ARTICLE V    Representations and Warranties    SECTION 5.01. Existence,
Qualification and Power; Compliance with Laws    111

SECTION 5.02. Authorization; No Contravention

   111

SECTION 5.03. Governmental Authorization; Other Consents

   112

SECTION 5.04. Binding Effect

   112

SECTION 5.05. Financial Statements; No Material Adverse Effect

   112

SECTION 5.06. Litigation

   113

SECTION 5.07. No Default

   114

SECTION 5.08. Ownership of Property; Liens

   114

SECTION 5.09. Environmental Compliance

   114

SECTION 5.10. Taxes

   115

SECTION 5.11. ERISA Compliance

   115

SECTION 5.12. Subsidiaries; Equity Interests

   116

SECTION 5.13. Margin Regulations; Investment Company Act

   116

SECTION 5.14. Disclosure

   116

SECTION 5.15. Intellectual Property; Licenses, Etc.

   117

SECTION 5.16. Solvency

   117

SECTION 5.17. Subordination of Junior Financing

   117 ARTICLE VI    Affirmative Covenants    SECTION 6.01. Financial Statements
   117

SECTION 6.02. Certificates; Other Information

   118

SECTION 6.03. Notices

   120

SECTION 6.04. Payment of Obligations

   120

SECTION 6.05. Preservation of Existence, Etc.

   121

SECTION 6.06. Maintenance of Properties

   121

SECTION 6.07. Maintenance of Insurance

   121

SECTION 6.08. Compliance with Laws

   121

SECTION 6.09. Books and Records

   121



--------------------------------------------------------------------------------

SECTION 6.10. Inspection Rights

   121

SECTION 6.11. Covenant to Guarantee Obligations and Give Security

   122

SECTION 6.12. Compliance with Environmental Laws

   124

SECTION 6.13. Further Assurances and Post-Closing Conditions

   124

SECTION 6.14. Designation of Subsidiaries

   125

SECTION 6.15. Post-Closing Matters

   125 ARTICLE VII    Negative Covenants    SECTION 7.01. Liens    126

SECTION 7.02. Investments

   130

SECTION 7.03. Indebtedness

   134

SECTION 7.04. Fundamental Changes

   138

SECTION 7.05. Dispositions

   140

SECTION 7.06. Restricted Payments

   142

SECTION 7.07. Change in Nature of Business

   145

SECTION 7.08. Transactions with Affiliates

   145

SECTION 7.09. Burdensome Agreements

   146

SECTION 7.10. Use of Proceeds

   147

SECTION 7.11. Accounting Changes

   147

SECTION 7.12. Prepayments, Etc. of Indebtedness

   147

SECTION 7.13. Equity Interests of Certain Restricted Subsidiaries

   148 ARTICLE VIII    Events of Default and Remedies    SECTION 8.01. Events of
Default    148

SECTION 8.02. Remedies Upon Event of Default

   151

SECTION 8.03. Exclusion of Immaterial Subsidiaries

   151

SECTION 8.04. Application of Funds

   151 ARTICLE IX    Administrative Agent and Other Agents    SECTION 9.01.
Appointment and Authorization of Agents    152

SECTION 9.02. Delegation of Duties

   153

SECTION 9.03. Liability of Agents

   154

SECTION 9.04. Reliance by Agents

   154

SECTION 9.05. Notice of Default

   155

SECTION 9.06. Credit Decision; Disclosure of Information by Agents

   155

SECTION 9.07. Indemnification of Agents

   155

SECTION 9.08. Agents in their Individual Capacities

   156

SECTION 9.09. Successor Agents

   156

SECTION 9.10. Administrative Agent May File Proofs of Claim

   157

SECTION 9.11. Collateral and Guaranty Matters

   158



--------------------------------------------------------------------------------

SECTION 9.12. Other Agents; Arrangers and Managers

   159

SECTION 9.13. Appointment of Supplemental Administrative Agents

   159 ARTICLE X    Miscellaneous    SECTION 10.01. Amendments, Etc.    160

SECTION 10.02. Notices and Other Communications; Facsimile Copies

   163

SECTION 10.03. No Waiver; Cumulative Remedies

   164

SECTION 10.04. Attorney Costs and Expenses

   164

SECTION 10.05. Indemnification by the Borrower

   164

SECTION 10.06. Payments Set Aside

   165

SECTION 10.07. Successors and Assigns

   166

SECTION 10.08. Confidentiality

   170

SECTION 10.09. Setoff

   170

SECTION 10.10. Interest Rate Limitation

   171

SECTION 10.11. Counterparts

   171

SECTION 10.12. Integration

   171

SECTION 10.13. Survival of Representations and Warranties

   172

SECTION 10.14. Severability

   172

SECTION 10.15. Tax Forms

   172

SECTION 10.16. GOVERNING LAW

   174

SECTION 10.17. WAIVER OF RIGHT TO TRIAL BY JURY

   174

SECTION 10.18. Binding Effect

   175

SECTION 10.19. Judgment Currency

   175

SECTION 10.20. Lender Action

   175

SECTION 10.21. USA PATRIOT Act

   176

SECTION 10.22. Agent for Service of Process

   176

SCHEDULES

 

1    Guarantors 1.01A    Certain Security Interests and Guarantees 1.01B   
Unrestricted Subsidiaries 1.01C    Mandatory Cost 1.01D    Excluded Subsidiaries
2.01(a)(i)    Dollar Term-1 Commitment 2.01(a)(ii)    Dollar Term-2 Commitment
2.01(b)    Euro Term Commitment 2.01(c)    Revolving Credit Commitment
2.03(a)(ii)(B)    Certain Letters of Credit



--------------------------------------------------------------------------------

“Agreement” means this Credit Agreement.

“Agreement Currency” has the meaning specified in Section 10.19.

“Amendment No. 1” means Amendment No. 1 to this Agreement, dated as of June 1,
2011 among Holdings, the Borrower, the Lenders party thereto and the
Administrative Agent.

“Amendment No. 1 Effective Date” means June 1, 2011.

“Amendment No. 2” means Amendment No. 2 to this Agreement, dated as of
February 17, 2012, among Holdings, the Borrower, the Lenders party thereto and
the Administrative Agent.

“Amendment No. 2 Effective Date” has the meaning specified in Amendment No. 2.
For the avoidance of doubt, the Amendment No. 2 Effective Date constitutes an
Incremental Facility Closing Date hereunder.

“Amendment No. 3” means Amendment No. 3 to this Agreement, dated as of
February 27, 2012 among Holdings, the Borrower, the Lenders party thereto and
the Administrative Agent.

“Amendment No. 3 Effective Date” means February 27, 2012.

“Amendment No. 4” means Amendment No. 4 to this Agreement, dated as of April 27,
2012, among Holdings, the Borrower, the Lenders party thereto and the
Administrative Agent.

“Amendment No. 4 Effective Date” means April 27, 2012.

“Applicable Rate” means:

(a) in respect of the Non-Extended Dollar Term-1 Facility and Non-Extended Euro
Term Facility, a percentage per annum equal to the following percentages per
annum, based upon the Total Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):

Applicable Rate

 

Pricing

Level

 

Total Leverage

Ratio

 

Eurocurrency Rate

for Non-Extended

Dollar Term-1

Loans and Non-Exten

 

Base Rate

for Non-Extended

Dollar Term-1

Loans and Non-Exten



--------------------------------------------------------------------------------

Undertakings. The grant of a security interest in any Securitization Assets of
the Borrower or any of its Restricted Subsidiaries (other than a Securitization
Subsidiary) to secure Indebtedness under this Agreement prior to engaging in any
Securitization Financing shall not be deemed a Qualified Securitization
Financing.

“Qualifying IPO” means the issuance by Holdings, any Intermediate Holding
Company, any direct or indirect parent of Holdings or the Borrower of its common
Equity Interests in an underwritten primary public offering (other than a public
offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the SEC in accordance with the
Securities Act (whether alone or in connection with a secondary public
offering).

“Refinancing Dollar Term-2 Borrowing” means a borrowing pursuant to
Section 2.01(a)(iii) consisting of Refinancing Dollar Term-2 Loans of the same
Type made by the Refinancing Dollar Term-2 Lenders and, in the case of
Eurocurrency Rate Loans, having the same Interest Period. A Refinancing Dollar
Term-2 Borrowing shall constitute a Dollar Term-2 Borrowing for purposes of any
Committed Loan Notice therefor and immediately after the funding thereof, for
all purposes.

“Refinancing Dollar Term-2 Commitment” means, in respect of each Refinancing
Dollar Term-2 Lender that is a Refinancing Dollar Term-2 Lender on the date
hereof, the amount set forth opposite such Lender’s name on Schedule 2.01 to
Amendment No. 4 under the caption “Refinancing Dollar Term-2 Commitment”.

“Refinancing Dollar Term-2 Lender” means, at any time, any Lender that has a
Refinancing Dollar Term-2 Commitment or a Refinancing Dollar Term-2 Loan at such
time. Immediately after the funding of the Refinancing Dollar Term-2 Loans, a
Refinancing Dollar Term-2 Lender shall constitute a Dollar Term-2 Lender for all
purposes.

“Refinancing Dollar Term-2 Loan” means a Loan made pursuant to Section
2.01(a)(iii). For the avoidance of doubt, the Refinancing Dollar Term-2 Loans
constitute a tranche of Refinancing Term Loans hereunder. The Refinancing Dollar
Term-2 Loans shall constitute Dollar Term-2 Loans for purposes of any Committed
Loan Notice therefor and immediately after the funding thereof, for all purposes
(i.e, the Refinancing Dollar Term-2 Loans and Dollar Term-2 Loans shall
constitute one single Class and have the same terms and conditions, including,
without limitation, those in respect of assignments, interest rates, maturity,
prepayments and all other provisions under the Loan Documents).

“Refinancing Effective Date” has the meaning specified in Section 2.19.

“Refinancing Term Lender” has the meaning specified in Section 2.19.

“Refinancing Term Loan Amendment” has the meaning specified in Section 2.19.

“Refinancing Term Loans” has the meaning specified in Section 2.19.

“Register” has the meaning specified in Section 10.07(d).

 

- 52 -



--------------------------------------------------------------------------------

Term-1 Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein.

(ii) The Dollar Term-2 Borrowings. Subject to the terms and conditions set forth
herein, each Dollar Term-2 Lender severally agrees to make to the Borrower a
single loan denominated in Dollars in a principal amount equal to such Term
Lender’s Dollar Term-2 Commitment on the Amendment No. 2 Effective Date. Amounts
borrowed under this Section 2.01(a)(ii) and repaid or prepaid may not be
reborrowed. Dollar Term-2 Loans may be Base Rate Loans or Eurocurrency Rate
Loans, as further provided herein.

(iii) The Refinancing Dollar Term-2 Borrowings. Subject to the terms and
conditions set forth herein, each Refinancing Dollar Term-2 Lender severally
agrees to make to the Borrower a single loan denominated in Dollars in a
principal amount equal to such Term Lender’s Refinancing Dollar Term-2
Commitment on the Amendment No. 4 Effective Date. Amounts borrowed under this
Section 2.01(a)(iii) and repaid or prepaid may not be reborrowed. Refinancing
Dollar Term-2 Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein.

(b) The Euro Term Borrowings. Subject to the terms and conditions set forth
herein, each Euro Term Lender severally agrees to make to the Borrower a single
loan (which will be converted into Extended Euro Term Loans and Non-Extended
Euro Term Loans pursuant to Section 2.17(c) and Section 2.17(d)) denominated in
Euros in a principal amount equal to such Term Lender’s Euro Term Commitment on
the Closing Date. Amounts borrowed under this Section 2.01(b) and repaid or
prepaid may not be reborrowed. Euro Term Loans must be Eurocurrency Rate Loans,
as further provided herein.

(c) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans to the
Borrower as elected by the Borrower pursuant to Section 2.02 (each such loan, a
“Revolving Credit Loan”) from time to time, on any Business Day after the
Closing Date until the Maturity Date (provided that each Revolving Credit Lender
agrees to make the Initial Revolving Borrowing, at the request of the Borrower,
on the Closing Date), in an aggregate principal amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Credit Commitment; provided
that, after giving effect to any Revolving Credit Borrowing, the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender, plus such
Revolving Credit Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Revolving Credit Lender’s Pro Rata Share of the
Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Credit Lender’s Revolving Credit Commitment. Within the limits of each Revolving
Credit Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01(c), prepay
under Section 2.05 and reborrow under this Section 2.01(c). Revolving Credit
Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further provided
herein.

SECTION 2.02. Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the

 

- 66 -



--------------------------------------------------------------------------------

of payments hereunder, with such allocation being determined after giving effect
to (1) any exchange pursuant to Section 2.16 of Revolving Credit Commitments and
Revolving Credit Loans into Extended Revolving Credit Commitments and Extended
Revolving Credit Loans, respectively, and (2) any such reduction of the
Revolving Credit Commitments in respect of the applicable Specified Existing
Revolving Credit Commitment Class).

SECTION 2.07. Repayment of Loans.

(a) Dollar Term Loans. The Borrower shall repay to the Administrative Agent for
the ratable account of (i) the Dollar Term-1 Lenders (A) on the last Business
Day of each March, June, September and December, commencing with the last
Business Day of September 2007, an aggregate principal amount equal to 0.25% of
the aggregate principal amount of all Dollar Term-1 Loans outstanding on the
Closing Date (which payments shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.05)
and (B) on the applicable Maturity Date for such Dollar Term-1 Loans, the
aggregate principal amount of all such Dollar Term-1 Loans outstanding on such
date and (ii) the Dollar Term-2 Lenders (A) on the last Business Day of March
2012, an aggregate principal amount equal to 0.25% of the aggregate principal
amount of all Dollar Term-2 Loans outstanding on the Amendment No. 2 Effective
Date (which payments shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.05),
(B) on the last Business Day of each March, June, September and December,
commencing with the last Business Day of MarchJune 2012, an aggregate principal
amount equal to 0.25% of the aggregate principal amount of all Dollar Term-2
Loans outstanding on the Amendment No. 24 Effective Date (which payments shall
be reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05) and (BC) on the Maturity Date for
the Dollar Term-2 Loans, the aggregate principal amount of all Dollar Term-2
Loans outstanding on such date.”

(b) Euro Term Loans. The Borrower shall repay to the Administrative Agent for
the ratable account of the Euro Term Lenders (i) on the last Business Day of
each March, June, September and December, commencing with the last Business Day
of September 2007, an aggregate principal amount equal to 0.25% of the aggregate
principal amount of all Euro Term Loans outstanding on the Closing Date (which
payments shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.05) and (ii) on the
applicable Maturity Date for such Euro Term Loans, the aggregate principal
amount of all such Euro Term Loans outstanding on such date.

(c) Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Appropriate Lenders on the Maturity Date for the
Revolving Credit Facility the aggregate principal amount of all of its Revolving
Credit Loans outstanding on such date.

(d) Swing Line Loans. The Borrower shall repay its Swing Line Loans on the
earlier to occur of (i) the date five (5) Business Days after such Loan is made
and (ii) the Maturity Date for the Revolving Credit Facility.

 

- 86 -



--------------------------------------------------------------------------------

7.03(g) only, to the Restricted Subsidiaries incurring or guaranteeing such
Indebtedness, (ix) are customary provisions restricting subletting or assignment
of any lease governing a leasehold interest of any Restricted Subsidiary,
(x) are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business, (xi) are restrictions on cash or other
deposits imposed by customers under contracts entered into in the ordinary
course of business, (xii) are customary restrictions contained in the Senior
Notes Indenture, the Senior Subordinated Notes Indenture or the Subordinated
Lien Facility and (xiii) arise in connection with cash or other deposits
permitted under Section 7.01.

SECTION 7.10. Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, in a manner inconsistent with the uses set forth in the
preliminary statements to this Agreement. The proceeds of the Dollar Term-2
Borrowing shall be used solely (i) to finance the consideration for the Aptuit
Acquisition, (ii) to refinance the existing Indebtedness of the entities
acquired by the Borrower in the Aptuit Acquisition and (iii) to pay any fees,
costs and expenses incurred in connection with Amendment No. 2 and the Aptuit
Acquisition. The proceeds of the Refinancing Dollar Term-2 Borrowing shall be
used solely (i) to refinance the Non-Extended Dollar Term-1 Loans and (ii) to
pay any fees, costs and expenses incurred in connection with such refinancing
and Amendment No. 4.

SECTION 7.11. Accounting Changes. Make any change in fiscal year; provided,
however, that the Borrower may, upon written notice to the Administrative Agent,
change its fiscal year to any other fiscal year reasonably acceptable to the
Administrative Agent, in which case, the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary to reflect such change in fiscal year.

SECTION 7.12. Prepayments, Etc. of Indebtedness.

(a) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (it being understood that payments of
regularly scheduled principal, interest and mandatory prepayments shall be
permitted) the Senior Subordinated Notes, any subordinated Indebtedness incurred
under Section 7.03(y) or 7.03(n) or any other Indebtedness that is or is
required to be subordinated to the Obligations pursuant to the terms of the Loan
Documents (collectively, “Junior Financing”) or make any payment in violation of
any subordination terms of any Junior Financing Documentation, except (i) the
refinancing thereof with the Net Cash Proceeds of any Indebtedness (to the
extent such Indebtedness constitutes a Permitted Refinancing and, if applicable,
is permitted pursuant to Section 7.03(y)), to the extent not required to prepay
any Loans or Facility pursuant to Section 2.05(b) or the prepayment thereof with
Declined Proceeds, (ii) the conversion of any Junior Financing to Equity
Interests (other than Disqualified Equity Interests) of Holdings or any of its
direct or indirect parents, (iii) the prepayment of Indebtedness of the Borrower
or any Restricted Subsidiary to the Borrower or any Restricted Subsidiary to the
extent permitted by the Collateral Documents and (iv) prepayments, redemptions,
purchases, defeasances and other payments in respect of Junior Financings prior
to their scheduled maturity in an aggregate amount, together with the aggregate
amount of (1) Restricted Payments made pursuant to Section 7.06(k) and (2) loans
and advances to the Borrower made pursuant to Section 7.02(n), not to exceed the
sum of (A) the greater of $100,000,000 and 2.5% of Total Assets, (B) the amount
of the Net Cash

 

- 147 -